Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1, 3-16, 18, 25, 27, 30, 35-36, 42, 44, 46-47, 51-52, and 57-62 are currently pending and presented for examination on the merits. 
Applicant's Amendment filed on July 14, 2020 has been received and entered into
the present application.
Claims 2, 17, 19-24, 26, 28-29, 31-35, 37-41, 43, 45, 48-50, 53-56, and 63-66 are cancelled.
Claims 1, 12, 16, 18, 25, 30, 36, 42, 44, 46, 51, 58-61 are amended.
Applicant’s arguments, filed July 14, 2020, have been fully considered. Objection of claims 1 and 30, rejection of claims 1, 3-16, 25, 27, 30, 35-36, 41-42, 44, 46-47, 51-52, 57-58 and 62 under 35 U.S.C 112(a)-Written Description and rejection of claims 7-10, 12-16, 44, 46, 47, 51, 52, 58 and 59 under 35 U.S.C. 112(b)  have been overcome due to claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 1, 3-16, 18, 25, 27, 30, 35-36, 42, 44, 46-47, 51-52, and 57-62 are under examination in the instant office action.

Claim Objections
Claim 25 is objected to because of the following informalities: 
Claim 25 recite “M2= Na+, K+, H+, NH4+” 
It seems that Applicant inadvertently intended to include and/or before H+ and NH4+.
Appropriate correction is required.
Maintained Rejection 
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 16, 35, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigues et al. (Bioorganic & Medicinal Chemistry (2006), vol. 14, pp.4110-4117).
The instant compounds are drawn to formula I 
    PNG
    media_image1.png
    189
    439
    media_image1.png
    Greyscale
.
Rodrigues et al. teaches polyethylene glycol daunorubicin conjugates with their in vitro
antiproliferative activity [entire document]. Rodrigues et al. teaches several compounds encompassing the claimed genus of formula I. As an example of how the compounds read on the claimed subject matter, the compound general structures and examples below: 

    PNG
    media_image2.png
    430
    555
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    283
    245
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Thus, Rodrigues et al. anticipates the instantly claimed compounds [p.4111, figure 1 and p.4112, scheme 1]. 
Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues that:
Rodrigues et al. teaches 

    PNG
    media_image5.png
    199
    660
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    755
    667
    media_image6.png
    Greyscale


	Examiner’s Response: 
	The examiner has consider Applicant arguments however finds them not persuasive at the present time. In regards to the compounds of formula I of the instant claims required that at least one of Z1, Z2, Z3 or Z4 be an electron withdrawing group. The claim 1 recites Z1, Z2, Z3 and Z4 are each independently –H, an electron withdrawing group and or a water soluble group.  The definition of Z1, Z2, Z3 and Z4 does not exclude an embodiment whereas Z1, Z2, Z3 and Z4 are all hydrogen. The claims have a proviso wherein one of Z1, Z2, Z3 and Z4 must be electron withdrawing group but the examiner is interpreting that first proviso when Spacer is absent, Agent is linked to the nitrogen adjacent to spacer by a double bond.	
In regards to compounds 4 and 5 of Rodrigues et al. differ in the R1 group. Applicant definition of R1 includes an embodiment wherein R is absent. Compound 4 and 5 of Rodrigues reads on Applicant’s definition of R1 when not present in the structure of formula I. 
Conclusion
	Rejection of claims 1, 3-16, 18, 25, 27, 30, 35-36, 42, 44, 46-47, 51-52, and 57-62 is proper.
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627